The Supreme Court affirmed the judgments of the Common Pleas on May 19, 1884, in the following opinion:
Per Curiam.
These cases were argued together. The fact that these •claims were presented before an auditor, found to be correct, and a small sum awarded to them on a distribution, constitutes *384no legal bar to a recovery for the unpaid portion in a court of law. That hearing is not such an adjudication as to bar the right of the claimant to collect the residue of his claim out of other property.
Judgment in each case affirmed.